Per Curiam.

The 28th section of the act of the 18th of April, 1786, (1 Greenl. ed. L. of N, Y. 240. sess. 9. ch. 40.) provides, that “ if any deficiency has happened by the borrowers not having a right to the lands mortgaged, or by the • selling thereof for a less price than what is before mentioned, or otherwise, then the said supervisors, or a majority of .them, with the concurrence of one or more of the said .judges, shall cause all such deficiencies to be assessed and levied in the county, as other county charges, so that the. *61whole of such deficiencies be paid to the loan officers by the third Tuesday of June then next following.” After so great a lapse of time, and when such changes have taken place, in regard to the county of Ulster, we are clearly of opinion, that it is impossible for the Court, under the existing circumstances, to do what is right and just in the case.
Without, therefore, expressing any particular opinion on the merits of the claim against the county, we must deny the motion for an attachment.
Motion denied.